SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Rio de Janeiro – May 9, 2014 Petrobras announces today its consolidated results stated in millions of Reais, prepared in accordance with International Financial Reporting Standards – IFRS issued by the International Accounting Standards Board – IASB (A free translation from the original in Portuguese). Consolidated net income attributable to the shareholders of Petrobras reached R$ 5,393 million in the 1Q-2014. Adjusted EBITDA reached R$ 14,349 million in the 1Q-2014. Highlights R$ million Jan-Mar 4Q-2013 1Q14 X 4Q13 (%) 2014 x 2013 (%) 6,281 (14) Consolidated net income attributable to the shareholders of Petrobras 5,393 7,693 (30) 2,534 − Total domestic and international crude oil and natural gas production (Mbbl/d) 2,531 2,552 (1) 15,553 (8) Adjusted EBITDA 14,349 16,231 (12) 214,688 (7) Market capitalization (Parent Company) 199,739 228,203 (12) The Company reported 1Q-2014 earnings of R$ 5,393 million and the following highlights : · Lower domestic crude oil and NGL production (a 2% decrease, 38 thousand barrels/day) compared with 4Q-2013 resulting from the demobilization of FPSO – Brazil (Roncador) and to the stoppage of P-20 platform (Marlim). The Company reached a record level of average monthly production at the pre-salt layer in March of 395 thousand bpd. · Production start-up of new systems: P-58 and the successful connection of well 9-SPS-77A well to FPSO Cid. São Paulo (Sapinhoá), through a pioneering system RSB (Riser Support Buoy - Riser Supported by a submerged Buoy). · Higher feedstock processed (a 1% increase, 19 thousand barrels/day) compared to the 4Q-2013, with a crude oil processing record in March and increased domestic oil product production, which reduced the share of oil product imports in our sales mix. · Issuance of Global Notes in the amount of EUR 3.0 billion and £ 0.6 billion (equivalent to US$ 5.1 billion); and US$ 8.5 billion, to finance our Business and Management Plan. · 8,298 employees enrolled in our Voluntary Separation Incentive Plan (PIDV) and the R$ 2,396 million expected to be paid were recognized as other operating expenses. · On April 25 the Company paid the first and only installment of our dividend distribution for 2013 of R$ 0.53808 per common share and R$ 0.99757 per preferred share, paid in the form of interest on capital. Amounts were restated and indexed to the Selic interest rate. Comments from the CEO Mrs. Maria das Graças Silva Foster Dear Shareholders and Investors, Our net income before finance income (expense), share of profit of equity-accounted investments, profit sharing and income taxes in the first quarter of 2014 was R$ 7.6 billion, up 8% on the fourth quarter of 2013. This increase is explained by higher prices of oil products, due to the diesel and gasoline increases that took place in November 2013, and by the lower share of imported oil products in the domestic market sales. There was an increase in operating expenses due to the extraordinary provision of R$ 2.4 billion related to the Voluntary Separation Incentive Plan (PIDV). The consolidated net income attributable to the shareholders of Petrobras was R$ 5.4 billion, down 14% on the previous quarter (R$ 6.3 billion), mainly due to the tax benefit of R$ 3.2 billion related to the provision of interest on capital that took place in the 4Q-2013. The provision of PIDV also resulted on an impact of R$ 1.6 billion in the net income of the 1Q-2014. Our average oil and NGL production in Brazil was 1,922 th. bpd in the 1Q-2014, down 1.9% on 4Q-2013, impacted by the decommissioning of FPSO-Brasil (Roncador field) and by the production halt in the P-20 platform (Marlim field) for 103 days because of damages caused by a fire that affected its chemicals system in December 2013. P-20 platform returned into operation on April 7. We highlight that, on March 17, we had the first oil from P-58 (Whales Park) whose current production is 50 th. bpd via three wells. Also in March, average oil production of the pre-salt fields reached a monthly record of 395 th. bpd. On March 19, we reached a new daily record of 420 th. bpd. It is important to underscore that this record was broken again, first on April 15, with 428 th. bpd, and then on April 18, with 444 th. bpd, due to the ramp-up of P-58 and start-up of the second well in the buoy (Buoyancy Support Riser - BSR1) of FPSO Cidade de São Paulo in Sapinhoá field. We also highlight the procedures to start-up the first well of P-62 (Roncador field) on this May 9. As for the buoys, the installation of the four units has been completed and the first well of BSR2, interconnected to FPSO Cidade de Paraty (Lula NE field) also started operation on this May 9. We are confident that we will achieve a production growth target of 7.5% (+/- 1 percentage point) in 2014. In the 3Q-2014, we will have the start-up of P-61/TAD (Papa-Terra field) and FPSO Cidade de Ilhabela (Sapinhoá Norte field). In the 4Q-2014, FPSO Cidade de Mangaratiba will start production at Iracema Sul field. Furthermore, we continue to increase the operational efficiency of our assets: in this 1st quarter, we achieved a gain of 58 thousand bpd in production through PROEF (Campos Basin Operational Efficiency Increase Program), which represents an operational efficiency of 95% in UO-RIO and 77% in UO-BC. Last April, UO-BC reached an efficiency threshold of 81%, the highest value for the past 46 months. In Refining, total oil products production was 2,124 th. bpd in the 1Q-2014, up 1% on the 4Q-2013. We continue to operate at excellent levels of efficiency, as evidenced by the utilization factor of 96% reached in the 1st quarter and by the 2% drop in refining costs compared to the previous quarter. In March, we also reached a new monthly oil processing record at our refineries, with average feedstock processed of 2,151 th. bpd, surpassing the previous monthly record of 2,139 th. bpd obtained in July 2013. In Gas and Power, we offered 89 million m3/day of gas to the market, an increase of 9% compared to 4Q-2013, due to increased thermoelectric demand. Also in March we surpassed, for the first time, the barrier of 100 million m3/day of natural gas delivered to the consumer market, with the supply of 101.1 million m3/day on March 26. Of these, 45 million m3/day were supplied to the thermoelectric market, enabling the generation of 7,163 MW of electricity, approximately 12% of the demand of the Brazilian National Grid. As for fertilizer production, the Bahia unit (Fafen-BA) reached, last March 31, the production of 34,715 tons of urea, a production record for this month. We also had the start-up of the Ammonium Sulphate plant, located in the Sergipe plant (Fafen-SE) on February 13, with a production capacity of 303 thousand tons/year of this product. In the International area, we would like to highlight the start-up of the Cascade 6 and Chinook 5 wells, which increased the total production of the Cascade & Chinook field (US) to about 40 th. bpd, far higher than the 12 th. bpd achieved on average in 2013, when it had three production wells. This led to an 8% increase in oil and gas production from our international assets relative to the previous quarter, from 194 th. bpd to 209 th. bpd in the 1Q-2014, and a 33% reduction in the unit lifting cost. As for the performance of our refineries abroad, total feedstock processed was 165 th. bpd, down 6% on the previous quarter (175 th. bod) due to the scheduled stoppage of the Okinawa refinery in February. The Pasadena refinery continues processing more than 100 th. bpd due to the availability of unconventional oil (tight oil) at competitive prices, coupled with the removal of operational bottlenecks in its facilities. Finally, the unit refining cost abroad fell by 18% from the 4Q-2013 to the 1Q-2014. One more time, I would like to emphasize the contribution of the most important structuring program. PROCOP (Operating Costs Optimization Program) continues exceeding its goals and producing excellent results: savings in the 1Q-2014 were R$ 2.4 billion, up 42% from the target of R$ 1.7 billion. With a gain of R$ 6.6 billion already realized in 2013 and the identification of new opportunities in various initiatives, the Program now revises its goal, raising it to R$ 37.5 billion between 2013 and 2016. For 2014, the goal is R$ 7.3 billion. 2 Now PROCOP extends its scope to include the International Area. Initiatives incorporate Petrobras’ operating assets in eight countries, Argentina, Bolivia, Chile, Uruguay, Paraguay, Colombia, United States and Japan, in the oil and natural gas production, refining and distribution segments. The Company continues to have broad access to the sources of funding necessary for the development of its Business and Management Plan. In the 1Q-2014, we raised R$ 53.9 billion, mainly by issuing bonds in the U.S. and European markets, which allowed us to end the quarter with strong liquidity of R$ 78.5 billion in cash, considering the balance of cash, cash equivalents and government bonds. These resources are sufficient to finance investments in 2014, which will bring us, already in the coming months, increased operating cash flow as a result of increased oil and gas production and less dependence on imports of oil products, with the start-up of RNEST, in addition to achieving the gradual convergence of prices in Brazil with international benchmarks. As for debt ratios, leverage remained at 39%. The Net Debt/EBITDA ratio increased from 3.52x in the 4Q-2013 to 4.00x in the 1Q-2014 and the main reason is the effect of provisioning for the PIDV, which reduced the EBITDA by R$ 2.4 billion. The calculation of this debt ratio considers the annualized EBITDA, thus bringing a significant impact on this quarter. I would like to register, once again, the commitment of Petrobras Executive Board and of its employees with ethics and transparency at our organization, as expressed when we launched in the 2nd half of 2013, the Corruption Prevention Program. All the allegations presented are and will continue to be investigated through the mechanisms created for this specific purpose. Finally, I would like to share with our shareholders and investors the results achieved so far with our Voluntary Separation Incentive Plan. 8,298 employees have enrolled, representing 12.4% of the company’s total workforce. Fifty-five percent of the separations are expected to occur in 2014. Cost reduction is significant and should reach the conservative estimate of R$ 13.0 billion from 2014 to 2018. We estimate that the cost of the referred to incentive will be compensated within an average time of 9 months after the departure of each professional. The Voluntary Separation Incentive Plan was developed to adjust the company’s workforce to the challenges of the 2014-2018 Business and Management Plan and to the targets of PROCOP - Operating Costs Optimization Program. At the same time the Plan reconciles the necessary retention of knowledge, which is essential to growth and the safe and sustainable operational continuity of the company. It should also be noted that the PIDV met the expectations of thousands of company employees. This program - PIDV - is another example of our commitment to the relentless pursuit of increased efficiency, productivity and capital discipline that will lead us to better results and to the creation of value for our shareholders and investors. Maria das Graças Silva Foster Chief Executive Officer 3 FINANCIAL HIGHLIGHTS Main Items and Consolidated Economic Indicators R$ million Jan-Mar 4Q-2013 1Q14 X 4Q13 (%) 2014 x 2013 (%) 81,028 1 Sales revenues 81,545 72,535 12 17,015 14 Gross profit 19,454 18,856 3 7,036 8 Net income before financial results, share of profit of equity-accounted investments, profit sharing and income taxes 7,577 10,262 (26) (3,021) 94 Net finance income (expense) (174) 1,390 (113) 6,281 (14) Consolidated net income attributable to the shareholders of Petrobras 5,393 7,693 (30) 0.48 (15) Basic and diluted earnings per share 1 0.41 0.59 (31) 214,688 (7) Market capitalization (Parent Company) 199,739 228,203 (12) 21 3 Gross margin (%) 24 26 (2) 9 − Operating margin (%) 2 9 14 (5) 8 (1) Net margin (%) 7 11 (4) 15,553 (8) Adjusted EBITDA – R$ million 3 14,349 16,231 (12) Net Income before financial results, share of profit of equity-accounted investments, profit sharing and income taxes by business segment 17,845 (9) . Exploration & Production 16,246 15,242 7 (8,234) 10 . Refining, Transportation and Marketing (7,420) (6,424) (16) (332) 290 . Gas & Power 631 1,199 (47) (44) (50) . Biofuel (66) (67) 1 579 31 . Distribution 757 1,084 (30) 264 72 . International 454 1,198 (62) (2,513) (34) . Corporate (3,379) (2,663) (27) 35,153 (41) Capital expenditures and investments 20,584 19,769 4 109.27 (1) Brent crude (US$/bbl) 108.22 112.55 (4) 2.27 4 Average commercial selling rate for U.S. dollar 2.37 2.00 19 2.34 (3) Period-end commercial selling rate for U.S. dollar 2.26 2.01 12 9.52 1 Selic interest rate - average (%) 10.40 7.13 3 Average price indicators 215.33 6 Domestic basic oil products price (R$/bbl) 227.46 203.74 12 Sales price - Brazil 96.92 1 . Crude oil (U.S. dollars/bbl) 4 98.02 102.91 (5) 45.08 5 . Natural gas (U.S. dollars/bbl) 47.33 48.58 (3) Sales price - International 86.43 (3) . Crude oil (U.S. dollars/bbl) 84.18 94.26 (11) 21.70 7 . Natural gas (U.S. dollars/bbl) 23.28 23.02 1 [1] [2] [3] [4] 1 Basic and diluted earnings per share calculated based on the weighted average number of shares. 2 Calculated based on net income before financial results, share of profit of equity-accounted investments, profit sharing and income taxes. 3 EBITDA + share of profit of equity-accounted investments and impairment. 4 Average between exports and the internal transfer prices from Exploration & Production to Refining, Transportation and Marketing. 4 FINANCIAL HIGHLIGHTS RESULTS OF OPERATIONS 1Q-2014 x 4Q-2013 Results: Gross Profit Gross profit increased 14% (R$ 2,439 million), mainly due to : Ø Sales revenues of R$ 81,545 million, 1% higher compared to the 4Q-2013, as a result of the full impact in the 1Q-2014 of the diesel and gasoline price adjustments of November 2013, as well as higher prices of electricity, driven by an increased in the levels of the differences settlement price (PLD). Such effects were partially offset by decreased domestic demand, mainly of diesel, gasoline and LPG, lower crude oil exports (19%), reflecting lower production and higher feedstock processed, and lower volumes of trading operations. Ø Costs of sales of R$ 62,091 million, 3% lower compared to the 4Q-2013 due to the lower share of oil product imports in our sales mix, reflecting a 2% decrease on domestic sales volumes and higher domestic oil products production, as well as lower volumes of trading operations, partially offset by foreign currency depreciation. Income before financial results, share of profit of equity-accounted investments, profit sharing and income taxes Income before financial results, share of profit of equity-accounted investments, profit sharing and income taxes increased by 8% (R$ 541 million), reflecting a higher gross profit, partially offset by the R$ 2,396 million impact of our Voluntary Separation Incentive Plan and lower gains on disposal of assets. Net finance income (expense) Decrease of R$ 2.847 million on net finance expense, due to the foreign currency appreciation of 3.4% (5.0% foreign currency depreciation in the 4Q-2013) over our net foreign currency exposure, as well as higher income with financial investments, due to an increase in the average balance of resources invested, and to decreased finance expenses due to the impact of adhering to the Federal Tax Settlement Program (REFIS) in the 4Q-2013. Net income attributable to the shareholders of Petrobras Net income attributable to the shareholders of Petrobras reached R$ 5,393 million, 14% lower as compared to the 4Q-2013, due to the higher income tax expenses (R$ 1,803 million), affected by the tax benefit from the deduction of interest on capital of R$ 3,162 million in the 4Q-2013, partially offset by increased net income before financial results, share of profit of equity-accounted investments, profit sharing and income taxes and by decreased net finance expense. 5 FINANCIAL HIGHLIGHTS RESULTS OF OPERATIONS 1Q-2014 x 1Q-2013 Results: Gross Profit Gross profit increased 3%, mainly due to : Ø Sales revenues of R$ 81,545 million, 12% higher compared to the 1Q-2013, due to: · Higher oil product prices in the domestic market resulting from adjustments in gasoline and diesel prices in 2013, higher electricity and natural gas prices and impact of foreign currency depreciation (19%) on oil product prices that are adjusted to reflect international prices and on exports; · A 3% increase in domestic oil product demand, mainly of diesel (3%), gasoline (4%) and jet fuel (6%), offset by lower crude oil export volumes (9%) and lower oil product exports (10%), mainly of fuel oil. Ø Cost of sales of R$ 62,091 million, 16% higher compared to the 1Q-2013, due to: · A 3% increase in domestic sales volumes of oil products, mainly met by imports, and higher natural gas import volumes to meet demand and to replace domestic gas, due to the lower availability in the period; and · The impact of the depreciation of the Real (19%) on imports and production taxes. Income before finance expense, share of profit of equity-accounted investments, profit sharing and income taxes Income before finance expense, share of profit of equity-accounted investments, profit sharing and income taxes reached R$ million, a 26 % decrease compared to the 1Q-2013, due to a R$ 2,396 million impact of our Voluntary Separation Incentive Plan, partially offset by a higher gross profit and by gains on disposal of assets of R$ 731 million, mainly of Brasil PCH. Net finance income (expense) Net finance expense was R$ million (finance income of R$ 1,390 million in the 1Q-2013), due to lower foreign exchange and inflation indexation charges (R$ 985 million) over a reduced foreign exchange exposure, driven by the extension of our hedge accounting policy from May 2013 on. Net finance expense was also increased due to a higher debt. Net income attributable to the shareholders of Petrobras Net income attributable to the shareholders of Petrobras reached R$ million, a 30 % decrease compared to the 1Q-2013, reflecting lower income before finance expense, share of profit of equity-accounted investments, profit sharing and income taxes and a decrease in our net finance income (expense), partially offset by lower income tax expenses. 6 FINANCIAL HIGHLIGHTS NET INCOME BY BUSINESS SEGMENT Petrobras is an integrated energy company, with the greater part of its oil and gas production in the Exploration & Production segment being transferred to other business segments of the Company. Our segment results include transactions carried out with third parties and transactions between business areas, which are priced at internal transfer prices defined between the areas using methods based on market parameters. EXPLORATION & PRODUCTION (R$ million) Jan-Mar 4Q-2013 1Q14 X 4Q13 (%) Net Income 2014 x 2013 (%) 11,733 (9) 10,654 9,958 7 (1Q-2014 x 4Q-2013): Net income decreased due to the lower crude oil and NGL production (2%) and to the impact of our Voluntary Separation Incentive Plan (PIDV), partially offset by higher domestic crude oil sales/transfer prices. The spread between the average domestic oil price (sale/transfer) and the average Brent price decreased from U.S.$ 12.35/bbl in the 4Q-2013 to U.S.$10.20/bbl in the 1Q-2014. (1Q-2014 x 1Q-2013): Net income increased due to higher domestic crude oil prices (sale/transfer) and increased crude oil and NGL production (1%), partially offset by higher production taxes, higher employee compensation costs and higher freight costs for oil platforms resulting from the start-up of new systems, as well as higher write-offs of dry or sub-commercial wells and the impact of our Voluntary Separation Incentive Plan (PIDV). The spread between the average domestic oil price (sale/transfer) and the average Brent price increased from US$9.64/bbl in the 1Q-2013 to US$10.20/bbl in the 1Q-2014. Jan-Mar 4Q-2013 1Q14 X 4Q13 (%) Exploration & Production - Brazil (Mbbl/d) (*) 2014 x 2013 (%) 1,960 (2) Crude oil and NGLs 1,922 1,910 1 380 5 Natural gas 5 400 400 − (1) Total 1 (1Q-2014 x 4Q-2013): Crude oil and NGL production decreased by 2% due to the demobilization of FPSO-Brasil (Roncador), to the stoppage of platform P-20 (Marlim) and to the termination of a joint venture between Petrobras and Shell for the production at Parque das Conchas with FPSO-Espírito Santo. Natural gas production increased by 5% due to the increased production of FPSOs Cidade de São Paulo (Sapinhoá) and Cidade de Paraty (Piloto Lula NE) and to the scheduled stoppage of Mexilhão platform in the 4Q-2013. (1Q-2014 x 1Q-2013): Crude oil and NGL production increased by 1% in the 1Q-2014 due to the production start-up of FPSOs Cidade de Itajaí (Baúna), Cidade de Paraty (Lula NE), Cidade de São Paulo (Sapinhoá) and of the Production Stationary Units Papa-Terra P-63, Roncador P-55 and Jubarte P-58. Such increase was partially offset by the natural decline of fields and by the events of FPSO-Brasil, P-20 and Parque das Conchas. Natural gas production remained flat in the period. (*) [5] * Not reviewed by independent auditor. 5 Does not include LNG. Includes gas reinjection. 7 FINANCIAL HIGHLIGHTS Jan-Mar 4Q-2013 1Q14 X 4Q13 (%) Lifting Cost - Brazil (*) 2014 x 2013 (%) U.S.$/barrel: 14.33 (1) Excluding production taxes 14.15 14.76 (4) 33.10 − Including production taxes 33.00 33.56 (2) R$/barrel: 32.66 1 Excluding production taxes 33.14 29.49 12 75.70 2 Including production taxes 76.86 67.08 15 Lifting Cost - Excluding production taxes – U.S.$/barrel (1Q-2014 x 4Q-2013): Lifting cost excluding production taxes in U.S.$/barrel decreased by 1%. Excluding the impact of foreign currency effects it remained flat compared with the previous quarter. (1Q-2014 x 1Q-2013): Lifting cost excluding production taxes in U.S.$/barrel decreased by 4%. Excluding the impact of foreign currency effects it increased by 6% due to the production start-up of FPSOs Cidade de Paraty (Lula NE Pilot), Dynamic Producer (Lula Central) and Cidade de São Vicente (Lula Extremo Sul), and of the Production Stationary Units Papa-Terra P-63 and Roncador P-55, with higher start-up costs per unit, as well as to an increase in employee compensation costs arising from the 2013 Collective Bargaining Agreement. Lifting Cost - Including production taxes – U.S.$/barrel (1Q-2014 x 4Q-2013): Excluding the impact of foreign currency effects, lifting cost including production taxes, in U.S.$/barrel, remained flat. Production taxes remained flat in the period, because the decreased average reference price of domestic oil in U.S. dollars, adjusted to reflect international prices, was offset by higher production in new fields subject to special participation charges (Lula and Baúna). (1Q-2014 x 1Q-2013): Excluding the impact of foreign currency effects, lifting cost including production taxes, in U.S.$/barrel, increased by 3% due to the higher lifting cost mentioned above. Production taxes remained flat in the period due to the higher levels of special participation charges in Lula, Baúna, Roncador and Marlim Leste fields resulting from an increase in production levels when compared to the 1Q-2013, which were offset by the lower average reference price for domestic oil in U.S. dollars, adjusted to reflect international prices. (*) * Not reviewed by independent auditor. 8 FINANCIAL HIGHLIGHTS REFINING, TRANSPORTATION AND MARKETING (R$ million) Jan-Mar 4Q-2013 1Q14 X 4Q13 (%) Net Income 2014 x 2013 (%) (5,469) 12 (4,808) (4,249) (13) (1Q-2014 x 4Q-2013): The improved net income (loss) was due to the diesel (8%) and gasoline (4%) price adjustments in the domestic market in November 2013, which fully impacted the 1Q-2014 and to the lower share of oil product imports on the sales mix, partially offset by higher crude oil acquisition/transfer costs and by the effect of our Voluntary Separation Incentive Plan (PIDV). (1Q-2014 x 1Q-2013): Net losses were higher in the 1Q-2014 due to increased crude oil acquisition/transfer costs and to the effect of our Voluntary Separation Incentive Plan (PIDV). These effects were partially offset by higher oil product prices, mainly reflecting diesel and gasoline price adjustments. Jan-Mar 4Q-2013 1Q14 X 4Q13 (%) Imports and Exports of Crude Oil and Oil Products (Mbbl/d) (*) 2014 x 2013 (%) 354 1 Crude oil imports 359 484 (26) 426 − Oil product imports 424 376 13 − Imports of crude oil and oil products (9) 242 (19) Crude oil exports 6 195 215 (9) 160 7 Oil product exports 171 191 (10) (9) Exports of crude oil and oil products (10) (10) Exports (imports) net of crude oil and oil products 8 2 − Other exports 3 4 (25) (1Q-2014 x 4Q-2013): Lower crude oil exports due to a decrease in production. Higher oil product exports, mainly of fuel oil. (1Q-2014 x 1Q-2013): Crude oil imports were lower in the 1Q-2014, due to an increase in the 1Q-2013 as a result of planning for a pipeline and hydrotreating unit stoppages in São Paulo, which did not occur in the 1Q-2014. Oil product imports were higher in the 1Q-2014 to meet domestic demand. Crude oil exports were lower in the 1Q-2014 due to a lower availability of crude oil to export due to the need to achieve the established levels of operational inventory and inventory coverage in new producing properties. Lower oil product exports, mainly of fuel oil . (*) [6] * Not reviewed by independent auditor. 6 Include crude oil exports volumes of Refining, Transportation and Marketing and Exploration & Production segments. 9 FINANCIAL HIGHLIGHTS Jan-Mar 4Q-2013 1Q14 X 4Q13 (%) Refining Operations (Mbbl/d) (*) 2014 x 2013 (%) 2,105 1 Output of oil products 2,124 2,127 − 2,102 − Reference feedstock 7 2,102 2,079 1 95 1 Refining plants utilization factor (%) 8 96 98 (2) 1,994 1 Feedstock processed (excluding NGL) - Brazil 9 2,017 2,038 (1) 2,039 1 Feedstock processed - Brazil 10 2,058 2,083 (1) 83 − Domestic crude oil as % of total feedstock processed 83 83 − (1Q-2014 x 4Q-2013): The daily feedstock processed increased by 1% due to stoppages at REPAR and of the distillation unit of REVAP, both in the 4Q-2013, partially offset by a scheduled stoppage at REPLAN in the 1Q-2014. (1Q-2014 x 1Q-2013): The 1% decrease in daily feedstock processed is attributable to a scheduled stoppage of the distillation unit at Replan. Jan-Mar 4Q-2013 1Q14 X 4Q13 (%) Refining Cost - Brazil (*) 2014 x 2013 (%) 2.88 (5) Refining cost (U.S.$/barrel) 2.75 3.14 (12) 6.62 (2) Refining cost (R$/barrel) 6.48 6.24 4 (1Q-2014 x 4Q-2013): Refining cost in US$/barrel decreased by 5%. Refining cost in R$/barrel decreased by 2%, due to lower employee compensation costs as a result of the actuarial review of pension benefits liabilities. (1Q-2014 x 1Q-2013): Refining cost, in US$/barrel, decreased by 12%. Refining cost, in R$/barrel, increased by 4%, due to higher employee compensation costs arising from the 2013 Collective Bargaining Agreement and lower feedstock processed. (*) [7] [8] [9] [10] * Not reviewed by independent auditor. 7 Reference feedstock or Installed capacity of primary processing considers the maximum sustainable feedstock processing reached at the distillation units, respecting the project limits of equipments and the safety, environment and product quality requirements. It is lower than the authorized capacity set by ANP (including temporary authorizations) and by environmental institutions. 8 Refining plants utilization factor is the relation between the feedstock processed (excluding NGL) and the reference feedstock. 9 Feedstock processed (excluding NGL) – Brazil is the volume of crude oil processed. As from 4Q-2013, this indicator has been included, since it is factored into the calculation of the Refining Plants Utilization Factor. 10 Feedstock processed – Brazil includes crude oil and NGL processing. 10 FINANCIAL HIGHLIGHTS GAS & POWER (R$ million) Jan-Mar 4Q-2013 1Q14 X 4Q13 (%) Net Income 2014 x 2013 (%) (6) - 515 878 (41) (1Q-2014 x 4Q-2013): Net income was higher as a result of higher electricity generation and average electricity prices, mainly driven by an increase in the differences settlement price; and also as a result of a gain on disposal of our interest in Brasil PCH S.A. (R$ 646 million), partially offset by higher LNG and natural gas imports to meet thermoelectric demand and by the effect of our Voluntary Separation Incentive Plan (PIDV). (1Q-2014 x 1Q-2013): Net income decreased due to higher LNG and natural gas import costs to meet demand and to supply the lower availability of domestic gas, and to the effect of our Voluntary Separation Incentive Plan (PIDV), partially offset by higher average electricity prices as a result of an increase in the differences settlement price, mainly attributable to lower water reservoir levels of hydroelectric power plants located in Brazil (driven by low rainfall). Jan-Mar 4Q-2013 1Q14 X 4Q13 (%) Physical and Financial Indicators (*) 2014 x 2013 (%) 2,147 (42) Sales of electricity (contracts) - average MW 1,252 1,864 (33) 2,866 44 Generation of electricity - average MW 4,117 5,120 (20) 292 123 Differences settlement price - R$/MWh 11 651 325 100 88 35 Imports of LNG (Mbbl/d) 119 99 20 199 3 Imports of natural gas (Mbbl/d) 204 198 3 (1Q-2014 x 4Q-2013): The 42% decrease on electricity sales volumes is attributable to a lower demand in the spot market, as a result of an increase in the differences settlement price. The 44% increase of electricity generation and the 123% increase in the differences settlement price is a result of lower water reservoir levels compared to the historical average, mainly in the Southeast of Brazil. The 35% increase in LNG import volumes and the 3% increase in natural gas imports from Bolivia are attributable to increased thermoelectric demand. (1Q-2014 x 1Q-2013): Electricity sales volumes were 33% lower, mainly in the spot market, resulting from a higher differences settlement price. The 20% decrease in electricity generation is attributable to a lower thermoelectric dispatch in January 2014 (demand from the National Electricity Network Operator), to maintenance stoppages in thermoelectric plants (403 average MW), termination of the lease contract for UTE Araucária (349 average MW) and interruption of the natural gas supply contract for UTE Cuiabá in January (180 average MW). Lower rainfall levels in the period caused a 100% increase in the differences settlement price. The 20% increase in LNG import volumes and the 3% increase in natural gas imports from Bolivia result from a lower availability of domestic natural gas in the 1Q-2014. (*) [11] * Not reviewed by independent auditor. 11 Weekly weighed prices per output level (light, medium and heavy), number of hours and submarket capacity. 11 FINANCIAL HIGHLIGHTS BIOFUEL (R$ million) Jan-Mar 4Q-2013 1Q14 X 4Q13 (%) Net Income 2014 x 2013 (%) (36) (108) (75) (48) (56) (1Q-2014 x 4Q-2013): Net losses were higher as a result of lower average trade margins of biodiesel and of share of losses of ethanol and biodiesel investments. (1Q-2014 x 1Q-2013): Biofuel net losses were higher, resulting from lower biodiesel average sales prices (8%) and by share of losses of ethanol and biodiesel investments. DISTRIBUTION (R$ million) Jan-Mar 4Q-2013 1Q14 X 4Q13 (%) Net Income 2014 x 2013 (%) 360 34 484 709 (32) (1Q-2014 x 4Q-2013): Net income was higher due to an increase in average fuel trade margins (15%) as a result of a diesel price increase and to the higher thermoelectric dispatch, partially offset by the effect of our Voluntary Separation Incentive Plan (PIDV) and lower sales volumes (3%). (1Q-2014 x 1Q-2013): The decrease in net income is attributable to the effect of our Voluntary Separation Incentive Plan (PIDV) and lower average trade margins (6%), partially offset by higher sales volumes (5%). Jan-Mar 4Q-2013 1Q14 X 4Q13 (%) Market Share (*) 2014 x 2013 (%) 37.4% 1 38.1% 38.8% (1) (1Q-2014 x 4Q-2013): Our Market Share increased as a result of our market share recovery plan and of higher sales to thermoelectric plans of the National Interconnected System. (1Q-2014 x 1Q-2013): Sales volumes were higher in the 1Q-2014 but our market share decreased as a result of a lower thermoelectric dispatch to supply the National Interconnected System. (*) (*) Not reviewed by independent auditor. 12 FINANCIAL HIGHLIGHTS INTERNATIONAL (R$ million) Jan-Mar 4Q-2013 1Q14 X 4Q13 (%) Net Income 2014 x 2013 (%) 640 18 753 732 3 (1Q-2014 x 4Q-2013): Net income was higher as a result of an increase in E&P production in the United States attributable to the production start-up of new wells in Cascade and Chinook. Oil and gas exploration costs were also lower. (1Q-2014 x 1Q-2013): Tax credits recognized in the Netherlands and the production start-up of new wells in the United States offset the lower income from E&P in Africa as a result of the disposal of 50% of our assets in June 2013. Jan-Mar 4Q-2013 1Q14 X 4Q13 (%) Exploration & Production-International (Mbbl/d) 12(*) 2014 x 2013 (%) Consolidated international production 73 19 Crude oil and NGLs 87 143 (39) 89 2 Natural gas 91 93 (2) 162 10 Total 178 236 (25) 32 (3) Non-consolidated international production 31 6 417 8 Total international production (14) (1Q-2014 x 4Q-2013): Crude oil and NGL production increased by 19%, mainly in Cascade and Chinook fields in the United States, due to the production start-up of new wells in the 1Q-2014. Production decreased in Argentina as a result of the diposal of our Puesto Hernandez asset. Natural gas production increased by 2%, mainly in Bolivia, due to the production start-up of new wells in Itaú field in January 2014. (1Q-2014 x 1Q-2013): The higher production in the United States resulting from the production start-up of new wells in Cascade and Chinook fields in January 2014 partially offset the 39% decrease in crude oil and NGL production, attributable to the disposal of the Puesto Hernandez asset in Argentina in January 2014 and of 50% of our interest in companies in Nigeria in June 2013. The remaining 50% portion of the production in Nigeria has been considered non-consolidated production. Natural gas production also decreased as a result of the disposal of Coulomb field in September 2013 in the United States. (*) [12] (*) Not reviewed by independent auditor. 12 Some of the countries that comprise the international production, such as Nigeria and Angola, are operating under the production-sharing model, with the production taxes charged in crude oil barrels. 13 FINANCIAL HIGHLIGHTS Jan-Mar 4Q-2013 1Q14 X 4Q13 (%) Lifting Cost - International (U.S.$/barrel) (*) 2014 x 2013 (%) 11.72 (33) 7.85 8.50 (8) (1Q-2014 x 4Q-2013): Lifting cost was 33% lower, mainly due to the production start-up of new wells in Cascade and Chinook fields in the United States in January 2014. The disposal of our Puesto Hernández asset in Argentina, which had higher-than-average production costs and the depreciation of the Argentine Peso against the U.S. dollar also had a positive impact. (1Q-2014 x 1Q-2013): International lifting cost was 8% lower, mainly in Argentina, as a result of the depreciation of the Argentine Peso against the U.S. dollar and of the disposal of our Puesto Hernández asset and also in the United States, resulting from the production start-up of new wells in Cascade and Chinook fields in January 2014. Those effects were partially offset by the disposal of 50% of our interest in companies in Nigeria, which had lower-than-average production costs, when compared to other assets in the international segment. Jan-Mar 4Q-2013 1Q14 X 4Q13 (%) Refining Operations - International (Mbbl/d) (*) 2014 x 2013 (%) 175 (6) Total feedstock processed 13 165 173 (5) 196 (11) Output of oil products 175 185 (5) 231 − Reference feedstock 14 230 231 − 74 (4) Refining plants utilization factor (%) 15 70 72 (2) (1Q-2014 x 4Q-2013): Feedstock processed (6%), output of oil products and capacity utilization factor were lower as a result of a 39-day stoppage in our Japanese refinery in the 1Q-2014. (1Q-2014 x 1Q-2013): The increase in feedstock processed in our U.S. refinery was higher, resulting from a higher light oil processing availability for local crude oil partially offset the decrease in feedstock processed, output of oil products and capacity utilization factor attributable to a 39-day stoppage in our Japanese refinery in the 1Q-2014. Jan-Mar 4Q-2013 1Q14 X 4Q13 (%) Refining Cost - International (U.S.$/barrel) (*) 2014 x 2013 (%) 4.44 (18) 3.66 3.79 (3) (1Q-2014 x 4Q-2013): Refining cost per unit decreased by 18% resulting from lower storage tank maintenance costs in Japan and of lower costs in Argentina (when expressed in U.S. dollars), attributable to the depreciation of Argentine Peso against U.S. dollar. (1Q-2014 x 1Q-2013): International refining cost per unit was 3% lower as a result of higher feedstock processed in the United States and lower costs in Argentina (when expressed in U.S. dollars), attributable to the depreciation of the Argentine Peso against the U.S. dollar. (*) [13] [14] [15] (*) Not reviewed by independent auditor. 13 Total feedstock processed is the crude oil processed abroad at the atmospheric distillation plants, plus the intermediate products acquired from third parties and used as feedstock in other refining units. 14 Reference feedstock is the maximum sustainable crude oil feedstock reached at distillation plants. 15 Refining Plants Utilization Factor is the relation between the crude oil processed at the distillation plant and the reference feedstock. 14 FINANCIAL HIGHLIGHTS Sales
